            Case 1:20-cv-03993-RA Document 10 Filed 08/27/20 Page 1 of 1




UNITED STATES DISTRICT COURT
SOUTHERN DISTRICT OF NEW YORK

MELISSA M. NEWTON,

                                Plaintiff,
                                                                    20-CV-3993 (LLS)
                      -against-
                                                                          ORDER
WHOLE FOODS MARKET,

                                Defendant.

LOUIS L. STANTON, United States District Judge:

         Plaintiff brings this action pro se. By order dated June 3, 2020, the Court held that

Plaintiff’s complaint failed to state a claim upon which relief could be granted and granted

Plaintiff leave to amend her complaint within 60 days. Plaintiff failed to do so, and on August 6,

2020, the Court dismissed the action. (ECF No. 6.) Plaintiff then filed an amended complaint on

August 11, 2020, and on August 20, 2020, moved to reopen this closed case. (ECF Nos. 8-9.) In

her motion to reopen, Plaintiff states that she was working with a legal assistance program to

draft her amended complaint and that it was only a few days late.

         Accordingly, the Court directs the Clerk of Court to vacate the August 6, 2020 order of

dismissal and judgment (ECF Nos. 6-7), and reopen this action.

                                             CONCLUSION

         The Clerk of Court is directed to transmit a copy of this order to Plaintiff. The Clerk of

Court is further directed to vacate the August 6, 2020 order of dismissal and judgment (ECF Nos.

6-7), and reopen this action.

Dated:     August 25, 2020
           New York, New York

                                                                  Louis L. Stanton
                                                                     U.S.D.J.
